Title: From George Washington to Gouverneur Morris, 21 June 1792
From: Washington, George
To: Morris, Gouverneur


(Private) 
My dear Sir,Philadelphia June 21st 1792  
Since writing to you on the 28th of January, I have received your several favors of the 27th Decr from Paris—4th of Feby, 17th & 21st of March, and 6th & 10th of April from London. I thank you very much for the interesting and important information contained in several of these letters, particularly that of the 4th of Feby. If the last article, of which it is comprized, should, in your judgment, require an acknowledgment, I shall rely on your goodness to make it in suitable & respectful terms. You can be at no loss to discover the paragraph to which I allude.
The plot thickens, and developement must have begun—but what the final issue will be, lyes too deep for human ken. I will hope for the best, without allowing myself to wander in the field of conjecture, for the result.
Your letters, though exceedingly interesting in point of information, require but little to be said, in the way of reply. The accounts given therein will be treasured up, to be acted upon as circumstances will warrant, and as occasions may present. One

thing, however, I must not pass over in silence, lest you should infer from it, that Mr D—— had authority for reporting that, the United States had asked the mediation of Great Britain to bring about a peace between them and the Indians. You may be fully assured, Sir, that no such mediation ever was asked; that the asking of it never was in contemplation; and, I think I might go further & say, that it not only never will be asked, but would be rejected if offered. The U. States will never have occasion, I hope, to ask for the interposition of that Power, or any other, to establish peace within their own territory. That it is the wish of that government to intermeddle, & bring this measure to pass, many concurrent circumstances—(small indeed when singly considered) had left no doubt on my mind before your letter of the 6th of April came to hand—what is there mentioned of the views of Mr P—— as well as of the assertions of Mr D—— is strong as, “proof of holy writ” in confirmation thereof. The attempt has, however, in its remotest movements, been so scouted as to have retarded, if it has not entirely done away, the idea. But I do not hesitate to give it to you as my private, & decided opinion, that it is these interferences, and to the underhanded support which the Indians receive (notwithstanding the open disavowal of it) that all our difficulties with them proceed. We are essaying every means in our power, to undeceive these hostile tribes with respect to the disposition of this Country towards them; and to convince them that we neither seek their extirpation, nor the occupancy of their lands (as they are taught to believe) except such of the latter as have been obtan’d by fair treaty, & purchase, bona fide made, & recognized by them in more instances than one. If they will not, after this explanation (if we can get at them to make it) listen to the voice of peace, the sword must decide the dispute; and we are, though very reluctantly, vigorously preparing to meet the event.
In the course of last winter, I had some of the chiefs of the Cherokees in this City, and in the Spring I obtained (with some difficulty indeed) a full representation of the Six Nations, to come hither. I have sent all of them away well satisfied; and fully convinced of the justice & good dispositions of this government towards the Indian nations, generally. The latter—that is the Six nations, who, before, appeared to be divided, & distracted in their Councils, have given strong assurances of their friendship;

and have resolved to send a deputation of their tribes to the hostile Indians with an acct of all that has passed, accompanying it with advice to them, to desist from further hostilities. With difficulty, still greater, I have brought the celebrated Captn Joseph Brandt to this City, with a view to impress him also with the equitable intentions of this government towards all the nations of his colour. He only arrived last night, and I am to give him an audiance at twelve this day.
Nothing has yet been hinted on this side the water, to any of the Officers of government, of the other matter mentioned in your letter of the 6th of April; though suspicions of it have been entertained.
Knowing from the letters of the Secretary of State to you, that you are advised in all matters of public concern, and will have transmitted to you the Laws as they are Enacted, and the Gazettes as they are published, I shall not trouble you with a detail of domestic occurrences. The latter are sur-charged, and some of them indecently communicative of charges that need evidence for their Support.
There can be but few things of a public nature (likely to happen in your line, requiring to be acted upon by this government) that may not be freely communicated to the Department to which it belongs; because, in proceeding thereon, the head of the department will, necessarily, be made acquainted therewith. But there may, in the course of events, be other matters—more remote in their consequences—of the utmost importance to be known, that not more than one intermediate person would be entrusted with; here, necessity as well as propriety will mark the line—Cases not altogether under the controul of necessity, may also arise, to render it advisable to do this, and your own good judgment will be the best director in these cases. With much truth & Affection I am always—Yours

Go: Washington


Be so good as to give the enclosed letter a safe conveyance to Mr De la Fayette.

